Citation Nr: 0934934	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from June 1993 until August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
denied service connection for a back condition.  The Board 
notes that the Veteran moved during the course of his appeal, 
and the Baltimore RO now has jurisdiction over his claim.


FINDING OF FACT

The Veteran does not have a current diagnosis of a back 
disability.


CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Veteran was provided VCAA notice in January 2006 that 
informed the Veteran of the elements of a service connection 
claim, the types of evidence that would assist in 
substantiating his claim, and the evidence VA was responsible 
for obtaining as well as what evidence the Veteran was 
expected to provide.  The initial notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim.  This error was 
corrected, however, prior to the initial decision by the RO, 
by way of a March 2006 letter informing the Veteran of the 
way disability ratings and effective dates are determined.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In June 2009, VA sent the veteran a letter encouraging him to 
submit additional evidence.  A report of contact documented 
an August 7, 2009 phone conversation between a decision 
review officer and the Veteran, and noted that the Veteran 
indicated that he had no further evidence to add to his 
claim, and that he wanted his folder certified to the Board.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The appellant was afforded a VA 
medical examination in February 2006.  The Veteran did not 
request a hearing in conjunction with his claim.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In October 1993, while in service, the Veteran had a "bad 
airborne jump" and injured his back.  Approximately one week 
following the accident, the Veteran was diagnosed with a 
muscle strain.  X-rays taken at that time showed that the 
Veteran's vertebral alignment, bodies, and disc spaces were 
grossly intact.  There were no obvious fractures or 
compression deformities, and the Veteran did not have 
spondylolysis or spondylolisthesis.  

In May 1996, the Veteran provided a report of his medical 
history to an examiner.  The Veteran denied broken bones and 
recurrent back pain.  

The last available examination from the Veteran's service 
occurred in October 2003.   The Veteran's back was evaluated 
as normal.  The Veteran denied "recurrent back pain or any 
back problem," and indicated that he felt he was in good 
health.  He denied a significant past medical history. 

VA provided an examination for the Veteran's back in February 
2006.  The Veteran informed the examiner that he suffered 
from a lumbar strain, which had existed since 1993.  The 
condition caused a stiff lower back, with constant pain of a 
squeezing nature that he estimated to be a six on a scale of 
one to ten.  The Veteran functioned without medication, and 
was receiving no treatment for his condition.  The condition 
did not cause incapacitation or other functional impairment, 
and the Veteran did not lose any time from work because of 
his back.  

The examiner measured the Veteran's range of motion for the 
thoracolumbar spine.  On examination, the Veteran had no 
complaints of radiating pain on movement, muscle spasm, or 
tenderness.  The Veteran's forward flexion of the lumbar 
spine was to 90 degrees, and extension was to 30 degrees.  
Right and left lateral flexion were both to 30 degrees, as 
were right and left rotation.  The Veteran's range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination upon repetitive use.  
Diagnostic testing showed that the Veteran's lumbar and 
thoracic spinal sections were "normal."  The examiner 
determined that the Veteran did not have a diagnosable back 
condition "because there is no pathology to render a 
diagnosis."

The Board finds that service connection is not warranted, as 
the Veteran does not have a currently-diagnosed disability.

The February 2006 examiner fully examined the Veteran's back, 
through range of motion testing and diagnostic testing, and 
considered the Veteran's proffered history concerning his 
back.  At the conclusion of the examination, the examiner 
determined the Veteran did not have a disability.

The Board acknowledges that the Veteran experiences pain.  
Pain alone, however, is not sufficient for service 
connection; the Veteran must have a diagnosed disability.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999). 

As noted above, the first criteria for service connection is 
a currently-diagnosed condition.  Although the evidence 
demonstrates that the Veteran injured his back while in 
service, without a current disability, service connection is 
not warranted, and the Veteran's claim must be denied.  

If the Veteran is ever diagnosed with a  back disorder he is 
free to reopen his claim for service connection.  At this 
time, however, the Veteran has no diagnosed back disability.  
The claim for service connection must be denied.  See 
Brammer, supra..  


ORDER

Service connection for a back disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


